Citation Nr: 1717768	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-44 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 2003 to May 2003. He also served with the Army National Guard from February 1978 to April 1987, October 1995 to March 2003, and June 2003 to November 2007. The Veteran may have had possible additional, unconfirmed Army National Guard and active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2015, the Board remanded the issues of entitlement to service connection for a low back disorder, hypertension, bilateral hearing loss and tinnitus for further development. Thereafter, in a January 2017 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus. As these decisions represent a complete grant of the benefits sought on appeal with regard to these issues, they are no longer on appeal before the Board. See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). The remaining issues have been returned to the Board for further appellate proceedings.

For the reasons discussed below, there has not been substantial compliance with the March 2015 remand instructions and another remand is required. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he experienced in-service back injuries while on inactive duty for training (INACDUTRA) in August 1997 and again in October 2004. Yet, there are no records documenting the Veteran's status on those dates. Although the RO obtained partial records pertaining to the Veteran's Army National Guard service, these records do not confirm all of the Veteran's periods of active duty, ACDUTRA and INACDUTRA.

The Veteran's DD-214 states that a DD-215 would be issued to provide missing information, and suggested that the Veteran had other periods of active duty or active duty for training (ACDUTRA). However, a DD-215 was never obtained and no certification of unavailability was provided. The RO attempted to obtain additional records from the Alabama Army National Guard, the Joint Services Records Research Center (JSRRC), and the National Archives and Records Administration (NARA) in an effort to verify the Veteran's duty status on the date his injuries occurred.  However, not all requested records were obtained.

The March 2015 remand directed the RO to contact the National Personnel Records Center (NPRC) to obtain any "available service personnel and treatment records, as well as any other official records." Although, the RO requested records from NPRC, the request was submitted incorrectly. NPRC responded in May 2016 that the request must be made through "PIES" and therefore, no action was taken. There is no indication in the record to reflect that the RO attempted to correctly request the Veteran's records following NPRC's response. On remand, efforts should be made to obtain complete copies of the Veteran's personnel records, and verify all periods of service.

Additionally, the March 2015 remand provided instructions for a VA examination to determine the nature and etiology of any low back disorder that may be present, and whether the nature and etiology of any hypertension that may be present incurred or was aggravated by service. Instructions for the low back disorder examination specified that the examiner provide an opinion as to "whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disorder, if any, was caused or aggravated by the reported in-service injury or event." 

In February 2016, the Veteran was afforded a VA examination for his low back disorder. The VA examiner provided a thorough review of the Veteran's medical history of reported back injuries, and the treatment sought. In the February 2016 VA examination, the examiner documented that the Veteran suffers from mild mid-lower lumbar spine tenderness and left lumbar paravertebral muscle tenderness, without guarding or muscle spasms. The examiner noted that the Veteran has mild radiculopathy of the left lower extremity, described as paresthesia and/or dysesthesias. However, the opinion and rationale provided by the VA examiner is inadequate to adjudicate the Veteran's claim. Under the diagnosis section of the opinion, the examiner checked off lumbosacral strain, intervertebral disc syndrome and spondylolisthesis; for a total of three diagnoses. The examiner then wrote diagnosis #1: lumbar strain, and diagnosis #2: lumbar degenerative disc disease L5-S1, spondylolysis with minimal spondylolisthesis. Despite documenting three separate diagnoses that the Veteran has, the examiner only discussed two diagnoses in her opinion.
 
Additionally, in the February 2016 VA examination, the examiner opined that the Veteran's low back's disorder "is not incurred in, caused by or aggravated beyond its natural progression by in-service injury or event." The VA examiner diagnosed the Veteran's current low back disorder as lumbar mild degenerative disc disease L1, L2, L5-S-1 spondylosis with minimal spondylolisthesis. The examiner categorized the Veteran's in-service injury as a thoracic injury (mild thoracic strain). In her rationale, the examiner stated that the Veteran's current lumbar mild degenerative disc disease would affect the lumbar vertebrae, and the Veteran's in-service thoracic strain would affect the thoracic muscles and because the conditions are in different regions of the back (lumbar v. thoracic), the two conditions are not clinically related to each other. However, the examiner does not provide an explanation as to why the two different regions of a single spinal system cannot affect each other. 

The Board can conceive of scenarios where, over time, a thoracic injury can affect the lumbar region of the spine. Moreover, the Board can also conceive circumstances, over time, where spinal muscles and ligaments of one spine region can affect the bones of another spinal region. On remand the examiner should provide additional explanation as to why the Veteran's thoracic injury could not aggravate or cause his lumbar or low back disorder. Likewise, the examiner should explain why the thoracic back muscles and ligaments could not cause or aggravate the Veteran's low back disorder (including over time).

Similarly, in the instructions for the VA examination for hypertension, the VA examiner was requested to provide an opinion as to "whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension, if any, was caused or aggravated by the Veteran's active service or ACDUTRA." In February 2016, the Veteran was afforded a VA examination for his hypertension disability. In the VA examiner's opinion she only stated that the "STR's and Army National Guard/Reserves medical records reviewed extensively by this C&P Examiner, are silent for aggravation of [p]reexisting [h]ypertension." There is no opinion provided as to whether the Veteran's current hypertension, if any, was caused or aggravated by the Veteran's active service or ACDUTRA. Also the VA examiner did not provide any rationale as to how she reached her opinion.

In February 2008, the Veteran provided competent statements pertaining to his blood pressure getting worse while on active duty, and also two separate incidents of incurring back injuries while on active duty. An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For the foregoing reasons, both VA examination opinions are inadequate. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since the opinion is inadequate, a supplemental opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete records for his Alabama Army National Guard service, to include making a request to the National Personnel Records Center (NPRC), the Veteran's Reserve Unit, and/or any other appropriate entity.

All records and/or responses received should be associated with the claims file. The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from which they are sought. Such verification should be documented for the record and the Veteran should be provided notice of that fact.

2. Verify all of the Veteran's periods of ACDUTRA and INACDUTRA service with the Alabama Army National Guard. Verify the dates and type of service (e.g., active duty, ACDUTRA, INACDUTRA). For each period, state definitively whether it was federalized service. If this information is unavailable, all efforts to obtain it should be documented in a memorandum placed in the claims file.

3. Obtain a supplemental medical opinion to determine the nature and etiology of the Veteran's low back disorder. The entire claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Please list all of the Veteran's currently diagnosed back conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed back condition had its onset in or is otherwise related to the Veteran's active duty service? 

(c) If the Veteran is diagnosed with intervertebral disc syndrome, is this diagnosis a separate diagnosis, or incorporated within lumbar degenerative disc disease L5-S1, spondylolsis with minimal spondylolisthesis.

(d) If intervertebral disc syndrome is a separately diagnosed condition that the Veteran has, provide a separate opinion for this diagnosis answering whether it is at least as likely as not (a 50 percent or greater probability) that the veteran's intervertebral disc syndrome had its onset in or is otherwise related to the Veteran's active duty service?

The clinician should consider the pertinent evidence of record to include the following: a) the Veteran reported he experienced a back injury in August 1997 while pulling on an ammunition strap; and  b) the Veteran's report of injuring his back lifting a generator and moving furniture in October 2004.

Copies of all pertinent records, and the claims folder, to include a copy of this remand, should be made available to the examiner for review. If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for the examination. 

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Obtain a supplemental opinion to determine whether the Veteran's current hypertension is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's active service or ACDUTRA.

Copies of all pertinent records, and the claims folder, to include a copy of this remand, should be made available to the examiner for review. If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for the examination. 
A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Lastly, readjudicate the matters on appeal and if any benefit sought is not granted to the Veteran's satisfaction, he should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable period for a response prior to a return of the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




